Per Curiam.

Evidence that other meadows not similar to the plaintiff’s, were from natural causes rendered less productive, would clearly be inadmissible. The defendants did not prove that the meadow of the witness was similar, and that fact is not to be presumed. It was at so great a distance that it may well be supposed to have been influenced by causes not affecting the plaintiff’s meadow. The Court are of opinion that the rejection of the evidence offered by the defendants was right.

Judgment on the verdict.